t c memo united_states tax_court losantiville country club petitioner v commissioner of internal revenue respondent docket no filed date terry serena for petitioner robin williams denick casey a lothamer and louis h hill for respondent memorandum opinion foley judge the issues for decision relating to and years in issue are whether petitioner’s investment_income is unrelated_business_taxable_income and whether petitioner is liable for sec_6662 accuracy- related penalties the parties submitted this case fully stipulated pursuant to rule background petitioner is a sec_501 social_club incorporated in ohio its facilities include an 18-hole golf course a swimming pool tennis courts dining facilities meeting and reception rooms and associated grounds maintained for the benefit of members and guests members pay for_the_use_of petitioner’s facilities through dues assessments food minimums and miscellaneous fees nonmembers pay surcharges to use petitioner’s facilities for every year since it was founded in petitioner has filed a form 990-t exempt_organization business income_tax return on its forms 990-t petitioner reported gross_receipts direct expenses ie costs of goods sold and indirect expenses ie salaries and wages employee_benefits repairs depreciation grounds maintenance supplies and general and administrative expenses relating to its nonmember sales activities at all relevant times 1unless otherwise indicated all section references are to the internal_revenue_code relating to the years in issue and all rule references are to the tax_court rules_of_practice and procedure 2pursuant to sec_501 payments petitioner received from its members are exempt from tax petitioner computed the indirect expenses relating to its nonmember sales using the gross-to-gross allocation method pursuant to the gross-to-gross allocation method petitioner used the ratio of nonmember sales to total sales to determine what portion of indirect expenses was attributable to nonmember sales for and petitioner’s net losses relating to nonmember sales were dollar_figure dollar_figure and dollar_figure respectively in addition to nonmember sales income petitioner reported on it sec_2010 sec_2011 and sec_2012 forms 990-t investment_income ie interest and dividends of dollar_figure dollar_figure and dollar_figure respectively petitioner filed its forms 990-t relating to and on date date and date respectively petitioner filed on date an amended form 990-t on its amended form 990-t and its original and forms 990-t petitioner offset its investment_income with losses attributable to its nonmember sales and reported that it did not have unrelated_business_taxable_income ubti petitioner’s accountants prepared the aforementioned forms in preparing and filing these forms petitioner and its accountants were aware that pursuant to 497_us_154 losses from nonmember sales may offset investment_income only if the sales were entered into for profit in a notice_of_deficiency issued on date respondent determined petitioner’s nonmember sales activities were not entered into for profit these sales could not offset petitioner’s investment_income and petitioner’s investment_income was unrelated_business_taxable_income respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure relating to and respectively and determined sec_6662 penalties of dollar_figure dollar_figure and dollar_figure relating to and respectively petitioner whose principal_place_of_business was ohio timely filed a petition with the court on date discussion pursuant to sec_511 and sec_512 tax-exempt organizations must pay federal_income_tax on their ubti for most exempt_organizations ubti is limited to income derived from any unrelated_trade_or_business see sec_512 ubti relating to sec_501 organizations includes investment_income see sec_512 portland golf club v commissioner u s pincite expenses in excess of unrelated_business_income are deductible only to the extent that the sec_501 organization intended to profit from its unrelated business activities see sec_162 480_us_23 thus petitioner may offset investment_income with losses_incurred in sales to nonmembers only if its nonmember sales were motivated by an intent to profit see portland golf club v commissioner u s pincite to prove its intent to profit petitioner must establish that its gross_receipts from nonmember sales exceeded the direct and indirect_costs relating to these sales see id pincite pursuant to the gross-to-gross method petitioner sustained losses relating to nonmember sales during the years in issue we reject petitioner’s contention that its intent to profit may be established by the factors set forth in sec_1_183-2 income_tax regs sec_183 and the regulations thereunder are not applicable to sec_501 organizations see sec_183 sec_1_183-1 income_tax regs because petitioner did not intend to profit from its nonmember sales it may not offset its investment_income with losses relating to these sales respondent determined and established that petitioner is liable for sec_6662 and b accuracy-related_penalties for negligence relating to and petitioner failed to exercise due care in the preparation of its returns see sec_6662 sec_7491 116_tc_438 sec_1_6662-3 income_tax regs petitioner’ sec_2010 sec_2011 and sec_2012 3petitioner has the burden_of_proof relating to an issue unless it introduces credible_evidence with respect to that issue see sec_7491 our conclusions however are based on a preponderance_of_the_evidence and thus the allocation of the burden_of_proof is immaterial see 110_tc_189 ndollar_figure returns were prepared by professionals there is no evidence however that the preparers had sufficient expertise to justify reliance that petitioner provided them with necessary and accurate information or that petitioner relied in good_faith on the preparers’ judgment see sec_6664 115_tc_43 aff’d 299_f3d_221 3d cir sec_1_6664-4 income_tax regs to the contrary petitioner stipulated that it and its accountants were aware of the portland golf club precedent thus petitioner’s returns were not prepared in good_faith and petitioner did not have reasonable_cause for the underpayments see sec_6664 accordingly we sustain respondent’s determination relating to the sec_6662 penalties contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
